        Case 3:21-mj-00003-EMT Document 9 Filed 01/21/21 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                     PENSACOLA DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                      Case No. 3:21mj3/EMT

JESUS RIVERA,

              Defendant.
______________________________/

                          NOTICE OF APPEARANCE

      COMES NOW the undersigned attorney, Assistant Federal Public Defender

THOMAS S. KEITH, and gives notice that he will be counsel for the defendant in the

above-styled cause.

      RESPECTFULLY SUBMITTED this 21st day January, 2021.


                                     /s/ Thomas S. Keith
                                     THOMAS S. KEITH
                                     Florida Bar No. 0243078
                                     Attorney for Defendant
                                     3 W. Garden Street, Suite 200
                                     Pensacola, FL 32502
                                     Thomas_Keith@fd.org
                                     (850) 432-1418
